Exhibit 10.19.8

 

AVERY DENNISON CORPORATION

RESTRICTED STOCK AGREEMENT

 

THIS AGREEMENT, dated                         , is made by and between Avery
Dennison Corporation, a Delaware corporation, hereinafter referred to as the
“Company,” and *, an employee of Company or a Subsidiary of Company, hereinafter
referred to as “Employee.”

 

WHEREAS, Company wishes to grant to Employee an Award of restricted stock (“RS”)
under the terms of the Employee Stock Option and Incentive Plan, as amended and
restated (“Plan); and

 

WHEREAS, the Compensation and Executive Personnel Committee of the Company’s
Board of Directors (hereinafter referred to as the “Committee”), appointed to
administer the Plan, has determined that it would be to the advantage and best
interest of Company and its shareholders to grant the RS provided for herein to
Employee as an inducement to remain in the service of Company or its
Subsidiaries and as an incentive for increased efforts during such service;

 

WHEREAS, the Committee has advised the Company of its determination and
instructed the undersigned officers to issue said RS, as authorized under the
Plan;

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, the receipt of which is hereby
acknowledged, Company and Employee do hereby agree as follows:

 

ARTICLE I – DEFINITIONS

 

Terms not defined herein shall have the meaning given in the Plan. Whenever the
following terms are used in this Agreement they shall have the meaning specified
below unless the context clearly indicates to the contrary.

 

1.1 Pronouns

 

The masculine pronoun shall include the feminine and neuter, and the singular
and plural, where the context so indicates.

 

ARTICLE II – TERMS OF RS

 

2.1 Award of RS

 

In consideration of Employee’s agreement to remain in the employment of Company
or its Subsidiaries during the Restriction Period (defined below) and for other
good and valuable consideration, on the date hereof the Company awards to
Employee RS of * shares of the Company’s $1.00 par value Common Stock subject to
the terms and conditions set forth in this Agreement and the Plan. The RS
awarded hereunder shall be held in book-entry registration in the custody of the
Company or its designee (stock transfer agent) for the Employee’s RS account.
The RS shall be subject to the restrictions described herein and shall vest as
set forth in the attached Award Notice.

 

2.2 Restrictions

 

  (a) No portion of the RS granted hereunder may be sold, transferred, assigned,
pledged or otherwise encumbered or disposed of by the Employee until such
portion of the Restricted Stock becomes vested. The period of time between the
date hereof and the date the RS (or a portion thereof) becomes vested is
referred to herein as the “Restriction Period.” In the event any RS is issued
during the Restriction Period, the RS will be subject to the restrictions
described herein, shall bear appropriate restrictive legends and shall be held
by the Company or its designee for the account of the Executive.

--------------------------------------------------------------------------------

* Refer to attached Award Notice

 



--------------------------------------------------------------------------------

  (b) If the Employee’s employment with the Company is terminated for Cause or
voluntary termination, the balance of the RS subject to the provisions of this
Agreement, which has not vested at the time of the Employee’s termination of
employment, shall be forfeited by the Employee, and ownership transferred back
to the Company.

 

2.3 Lapse of Restrictions

 

Subject to Employee’s continued employment, the restrictions shall lapse after
the vesting period(s) set forth in the Award Notice.

 

2.4 Change of Control; Good Reason

 

In the event of a Change of Control or a termination of Employee’s employment
for Good Reason (as defined in any employment agreement or related agreement
with the Company), the restrictions in this Agreement will lapse and be removed,
and the RS granted to Employee pursuant to this Agreement will become fully
vested as of the date of such Change in Control.

 

2.5 Death; Disability

 

If Employee’s employment with the Company and its Subsidiaries terminates by
reason of Employee’s death or Disability (as defined in any employment agreement
or related agreement with the Company) the restrictions imposed upon the RS
granted to Employee pursuant to this Agreement will lapse and be removed, and
the RS will become fully vested as of the last date of Employee’s employment.

 

2.6 Adjustments in RS

 

In the event that the outstanding shares of the Common Stock are changed into or
exchanged for a different number or kind of shares of the Company or other
securities of the Company by reason of merger, consolidation, recapitalization,
reclassification, stock split-up, stock dividend, or combination of shares, the
Committee or the Company shall make an appropriate and equitable adjustment in
the number and kind of shares of RS awarded hereunder. Such adjustment shall be
made with the intent that after the change or exchange of shares, the Employee’s
proportionate interest shall be maintained as before the occurrence of such
event.

 

2.7 IRS Section 83(b) Election

 

Employee shall be entitled to make any election pursuant to Section 83(b) of the
Internal Revenue Code of 1986, as amended (or any successor thereto), or
comparable provisions of any state tax law, to include any amount in Employee’s
gross income in connection with Employee’s acquisition of the RS, only if
Employee shall first have (i) notified the Company of Employee’s intention to
make such election and (ii) paid to the Company or its Subsidiaries, in the form
of cash or a certified or bank cashier’s check, an amount sufficient to satisfy
any taxes or other amounts required by any other governmental authority to be
withheld or paid over to such authority for Employee’s account; and provided
that such election, if made, must be made within 30 days of the date specified
in the Award Notice (grant date) and that Employee is advised to consult with
Employee’s tax advisor before making any such election.

 

ARTICLE III – RS CERTIFICATES; SHAREHOLDER RIGHTS

 

3.1 Conditions to Issuance of RS Certificates

 

The shares of Common Stock deliverable for the RS, or any part thereof, may be
either previously authorized but unissued shares or issued shares which have
then been reacquired by the Company. Such shares shall be fully paid and
nonassessable. The Company shall not be required to issue or deliver any
certificate or certificates for shares of stock prior to fulfillment of all of
the following conditions:

 

  (a) The admission of such shares to listing on all stock exchanges on which
such class of stock is then listed;

 



--------------------------------------------------------------------------------

  (b) The completion of any registration or other qualification of such shares
under any state or federal law, or under rulings or regulations of the
Securities and Exchange Commission or any other governmental regulatory body
which the Committee or the Company shall, in its absolute discretion, deem
necessary or advisable;

 

  (c) The obtaining of any approval or other clearance from any state or federal
governmental agency which the Committee or the Company shall, in its absolute
discretion, determine to be necessary or advisable;

 

  (d) The receipt by the Company of full payment for all related taxes. The
Employee shall be liable for any and all taxes, including withholding taxes,
arising out of this Award or the vesting of RS hereunder. In the event that the
Employee does not make a Section 83(b) election, the Employee may elect to
satisfy such withholding tax obligation by having the Company retain RS having a
fair market value equal to the Company’s minimum withholding obligations.

 

3.2 Shareholder Rights

 

During the Restriction Period, the Employee shall have all the rights of a
shareholder with respect to the RS awarded hereunder except for the right to
transfer, encumber or dispose of the RS. Accordingly, the Employee shall have
the right to vote the RS and to receive any cash or stock dividends paid to or
made with respect to the RS, provided, however, that dividends paid, if any,
with respect to that RS which has not vested at the time of the dividend payment
shall be held in the custody of the Company or its designee, and shall be
subject to the same restrictions that apply to the corresponding RS.

 

ARTICLE IV – MISCELLANEOUS

 

4.1 Agreement Subject to Plan

 

The Agreement is subject to the terms of the Plan, and in the event of any
conflict between this Agreement and the Plan, the Plan shall control.

 

4.2 Administration

 

The Committee or the Company shall have the power to interpret the Plan and this
Agreement and to adopt such procedures for the administration, interpretation
and application of the Plan as are consistent therewith and to interpret or
revoke any such procedures. Nothing in this Agreement or the Plan shall be
construed to create or imply any contract or right of continued employment
between the Employee and the Company (or any of its Subsidiaries).

 

4.3 Notices

 

Any notice to be given under the terms of this Agreement to the Company shall be
addressed to the Company in care of its Secretary and any notice to be given to
the Employee shall be addressed to him at the address given beneath his
signature hereto. By a notice given pursuant to this Section, either party may
hereafter designate a different address for notices to be given to him. Any
notice that is required to be given to Employee shall, if Employee is then
deceased, be given to Employee’s personal representative if such representative
has previously informed the Company of his status and address by written notice
under this Section.

 

4.4 Titles

 

Titles are provided herein for convenience only and are not to serve as a basis
for interpretation or construction of this Agreement.

 



--------------------------------------------------------------------------------

4.5 Construction

 

This Agreement and the Plan and all actions taken thereunder shall be governed
by and construed in accordance with the laws of the State of Delaware, without
reference to principles of conflict of laws.

 

IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto.

 

EMPLOYEE

     

AVERY DENNISON CORPORATION

    *       By:   *                 President and Chief Executive Officer

Address*:           By:   *             Secretary              

 

* Refer to attached Award Notice.

 